                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                        )
                                                   )
                  Plaintiff,                       )
                                                   )
  v.                                               )      No.:    3:95-CR-126-TAV-DCP-3
                                                   )              3:16-CV-307-TAV-DCP
  LINNELL RICHMOND, JR.,                           )
                                                   )
                  Defendant.                       )


                          MEMORANDUM OPINION AND ORDER

         This action is before the Court on defendant’s Motion Pursuant Rule 60(b)

  [Doc. 302] and Motion Rule 60(b) [Doc. 311].1 Defendant moves the Court to relieve him

  from the judgment denying and dismissing with prejudice his motion for post-conviction

  relief pursuant to 28 U.S.C. § 2255 [Doc. 271] and raises new claims collaterally attacking

  his sentence. Because the Court finds that defendant’s motions are an unauthorized second

  or successive motion under § 2255, it will TRANSFER his motions to the Sixth Circuit

  Court of Appeals.

  I.     Background

         In 1995, a jury convicted defendant of conspiring to interfere with commerce by

  violence, in violation of 18 U.S.C. § 371; aiding and abetting a Hobbs Act robbery, in

  violation of 18 U.S.C. §§ 1951 and 2; two counts of aiding and abetting the use of a firearm

  during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c); and aiding



         1
             Document numbers refer to defendant’s criminal case unless otherwise noted.


Case 3:95-cr-00126-TAV-DCP Document 321 Filed 04/15/21 Page 1 of 4 PageID #: 390
  and abetting the possession of a machine gun, in violation of 18 U.S.C. § 922(o). United

  States v. Richmond, Nos. 96-5879, 96-5880, 96-5886, 1997 WL 720469, at *1 (6th Cir.

  Nov. 12, 1997) (per curiam). Defendant was sentenced to an aggregate term of 441

  months’ imprisonment. The Sixth Circuit affirmed his convictions and sentence, and the

  Supreme Court denied certiorari. See id.; Richmond v. United States, 523 U.S. 1032

  (1998).

         In June 2016, Defendant filed a § 2255 motion [Doc. 271] for a lesser sentence in

  light of Johnson v. United States, which invalidated the residual clause of the Armed Career

  Criminal Act. 135 S. Ct. 2551, 2563 (2015). This Court held that defendant’s § 924(c)

  convictions must stand because Hobbs Act Robbery qualifies as a crime of violence under

  the force clause, and defendant’s motion was denied [Docs. 295, 296]. Defendant filed a

  motion for reconsideration in light of United States v. Davis, 139 S. Ct. 2319 (2019), which

  invalidated the residual clause of § 924(c), which was also denied [Docs. 21, 26,

  No. 3:16-cv-307]. Defendant applied for a certificate of appealability on that order and

  authorization to file a second or successive § 2255 motion, both of which were denied by

  the Sixth Circuit [Doc. 299; Doc. 29, No. 3:16-cv-307]. He filed a second motion for

  reconsideration which was denied [Docs. 30, 31, No. 3:16-cv-307]. He appealed this

  Court’s order denying his second motion for reconsideration, which the Sixth Circuit

  interpreted as a request for a certificate of appealability. Because defendant had already

  sought authorization to file a second or successive motion regarding Davis claims and this

  Court’s original denial of his § 2255 motion, the Sixth Circuit denied a certificate of

                                               2


Case 3:95-cr-00126-TAV-DCP Document 321 Filed 04/15/21 Page 2 of 4 PageID #: 391
  appealability as futile [Doc. 34, No. 3:16-cv-307]. Defendant then filed the instant

  motions.

  II.    Standard of Review

         As a threshold matter, the Court must determine whether defendant’s motions for

  relief have been properly brought under Rule 60(b) or whether they should be considered

  as a second or successive § 2255 motion. In the context of § 2255 relief, Rule 60(b) is not

  intended to raise new grounds for relief or challenge the merits of the district court’s order

  but to resolve “some defect in the integrity of the federal habeas proceedings.” Gonzalez

  v. Crosby, 545 U.S. 524, 532 (2005). If a Rule 60(b) motion raises new “claims” after

  having already litigated a § 2255 motion or if the motion attacks the federal court’s

  previous resolution of a claim on the merits, the Court must interpret defendant’s

  Rule 60(b) motion as a second or successive § 2255 motion. Id. (holding that “for purposes

  of § 2244(b) an ‘application’ for habeas relief is a filing that contains one or more ‘claims,’”

  even if raised in a Rule 60(b) motion); In re Nailor, 487 F.3d 1018, 1022–23 (6th Cir.

  2007) (applying Gonzalez in the § 2255 context and holding that a Rule 60(b) motion

  should be considered a § 2255 motion if it challenges the prior resolution of a claim “on

  the merits”).

  III.   Analysis

         Defendant here argues that Davis requires the Court to vacate Count Two because

  conspiracy to commit Hobbs Act Robbery does not qualify as a crime of violence

  [Doc. 302 p. 1]. Additionally, he claims Count Four must be dismissed for a violation of

                                                 3


Case 3:95-cr-00126-TAV-DCP Document 321 Filed 04/15/21 Page 3 of 4 PageID #: 392
  the double jeopardy clause, challenges the sufficiency of the evidence to prove aiding and

  abetting under §924(c), and alleges due process violations in that the jury’s verdict may

  not have been unanimous [Docs. 302, 311]. Defendant therefore does not challenge the

  integrity of the federal habeas proceedings but raises new claims and challenges the merits

  of this Court’s prior order [Doc. 312 p. 3(“[T]he courts [sic] approach was in error”)]. The

  motion is therefore not properly considered under Rule 60(b) and should be interpreted as

  a successive § 2255 petition.

         Under the “Antiterrorism and Effective Death Penalty Act of 1996,” defendant

  cannot file a second or successive § 2255 petition in the district court until he has moved

  in the United States Court of Appeals for the Sixth Circuit for an order authorizing the

  district court to consider the motion. 28 U.S.C. § 2255(h). No such order has been received

  by this Court. Accordingly, the Clerk is DIRECTED to TRANSFER defendant’s filings

  [Docs. 302, 311] to the United States Court of Appeals for the Sixth Circuit pursuant to

  28 U.S.C. § 1631. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               4


Case 3:95-cr-00126-TAV-DCP Document 321 Filed 04/15/21 Page 4 of 4 PageID #: 393
